Case 1:18-cv-00373-JMS-KJM Document 34 Filed 09/24/19 Page 1 of 2          PageID #: 329



                   IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  PRAETORIAN INSURANCE           )              CIVIL NO. 18-00373 JMS-KJM
  COMPANY, a Pennsylvania        )
  company,                       )              ORDER ADOPTING
                                 )              MAGISTRATE JUDGE’S
             Plaintiff,          )              FINDINGS AND
                                 )              RECOMMENDATION
        vs.                      )
                                 )
  THE ESTATE OF JOSHUA K. APO )
  and KIHEI RENT A CAR, INC. dba )
  KIHEI RENT A CAR,              )
                                 )
             Defendants.         )
  _____________________________ )

                  ORDER ADOPTING MAGISTRATE JUDGE’S
                    FINDINGS AND RECOMMENDATION

        Findings and Recommendation having been filed and served on all parties

  on September 6, 2019 and no objections having been filed by any party,

        IT IS HEREBY ORDERED AND ADJUDGED that, pursuant to Title 28,

  United States Code, Section 636(b)(1)(C) and Local Rule 74.1, the PROPOSED

  FINDINGS AND RECOMMENDATION GRANTING PLAINTIFF

  PRAETORIAN INSURANCE COMPANY’S MOTION FOR DEFAULT

  JUDGMENT OR, IN THE ALTERNATIVE, FOR SUMMARY JUDGMENT
Case 1:18-cv-00373-JMS-KJM Document 34 Filed 09/24/19 Page 2 of 2                  PageID #: 330




  AGAINST DEFENDANT THE ESTATE OF JOSHUA K. APO are adopted as the

  opinion and order of this Court.

         IT IS SO ORDERED.

         DATED: Honolulu, Hawaii, September 24, 2019.




                                           /s/ J. Michael Seabright
                                          J. Michael Seabright
                                          Chief United States District Judge




  Praetorian Ins. Co. v. Estate of Joshua K. Apo, et al., Civ. No. 18-00373 JMS-KJM, Order
  Adopting Magistrate Judge’s Findings and Recommendation




                                                2
